ORDER DENYING PETITION FOR REVIEW
A Petition for Review having been filed herein on May 19, 2016, by Kermit Walking Eagle, Appellant; and the Court having reviewed the Notice, and the Order and Judgment therein, now makes the following findings:
1. An Order and Judgment was filed herein on May 11, 2016, based on evidence, testimony and documents submitted.
2. The Order and Judgment was entered by default, as Appellant did not appear at the hearing, after having been given proper notice of the date and time of hearing.
3. This Court finds nothing in the Tribal Trial Court file which gives cause for review, as the operative facts are not disputed. Further, the reasons for review raised in the Petition for Review are irrelevant to the application of the law in this case.
4. The Fort Peck Court of Appeals shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. Fort Peck Tribes Comprehensive Code of Justice, Title II, chapter 2, § 202.
*218BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review is hereby denied.
2. The Stay of Judgment pending appeal granted by the Tribal Trial Court is vacated.